




Exhibit 10.14


















































Avnet Restoration Plan




2013 Restatement









--------------------------------------------------------------------------------




TABLE OF CONTENTS


Article 1. Introduction
1
1.01 About the Plan
1
1.02 Effective Date
1
Article 2. Definitions
2
2.01 Definitions
2
2.02 Rules of Construction
4
Article 3. Eligibility, Participation, and Vesting
6
3.01 Eligibility and Participation
6
3.02 Vesting
6
Article 4. Amount and Payment of Benefits
7
4.01 Amount of Benefits
7
4.02 Form and Time of Payment
7
4.03 Rehired Employees
8
4.04 Death Benefits
8
Article 5. Plan Administration
9
5.01 Plan Administrator
9
5.02 Authority, Powers, and Responsibilities of Plan Committee
9
5.03 Claims, Appeals, and Litigation
9
Article 6. Payment Rules
12
6.01 Funding and Obligation to Pay
12
6.02 No Assignment or Alienation
12
6.03 Withholding
12
6.04 Payment Satisfies Claims
13
6.05 Payment to Minors and Incompetents
13
6.06 Doubt as to Identity or Whereabouts
13
6.07 Discretion to Accelerate Payment
13
6.08 Overpayments
13
Article 7. Amendment and Termination
14
7.01 Amendment and Termination
14
7.02 Vesting and Payment Upon Termination
14
Article 8. Miscellaneous
15
8.01 Plan Not a Contract of Employment
15
8.02 Governing Law
15
8.03 Section 409A of the Internal Revenue Code
15
8.04 Severability
15
8.05 Successors
15
8.06 Complete Statement of Plan


15
8.07 Privilege


16




Avnet Restoration Plan
 
Table of Contents
2013 Restatement
 
 Page i 

--------------------------------------------------------------------------------






Article 1
Introduction
    
About the Plan
(a)
Avnet, Inc., a New York corporation, established the Avnet Restoration Plan
effective January 1, 2012, to restore certain retirement benefits that cannot be
provided under the Avnet Pension Plan, by reason of the limits required by
Sections 401(a)(17) and 415 of the Code.

(b)
The Plan is unfunded and is maintained primarily for the purpose of providing
deferred compensation for a select group of management and highly compensated
employees. The Plan shall not be subject to the participation and vesting,
funding, or fiduciary requirements (Parts 2, 3, and 4 of Title I) of ERISA.

(c)
Benefits due under the Plan shall be payable from the general assets of the
Company or, in the sole discretion of the Plan Committee, from the assets of the
Employer or a Trust. All benefits under the Plan are subject to the claims of
the Company's general creditors in the event of the Company's bankruptcy or
insolvency.     



Effective Date
Except as otherwise expressly provided, the Plan is effective as of January 1,
2012.





Avnet Restoration Plan
 
2013 Restatement
Page 1




--------------------------------------------------------------------------------




Article 2
Definitions


Definitions
For purposes of the Plan, unless the context clearly or necessarily indicates
the contrary, the following words and phrases shall have the meaning set forth
in the definitions below. Capitalized terms that are not defined herein shall
have the same meaning as under the Avnet Pension Plan.
(a)
“Affiliate” means the Company and any other entity that is, or would be,
aggregated and treated as a single employer with the Company under Section
414(b) or (c) of the Code; provided, however, that an ownership threshold of at
least 50% shall be used hereunder instead of the 80% minimum ownership threshold
that would otherwise apply under such sections of the Code.

(b)
“Avnet Pension Plan” means the Avnet Pension Plan, as in effect and amended from
time to time.

(c)
“Beneficiary” means the Participant's beneficiary under the Avnet Pension Plan;
provided, however, that if the Participant has a vested benefit under the SERP,
his Beneficiary under this Plan shall be his beneficiary under the SERP.

(d)
“Board” means the Board of Directors of the Company.

(e)
“Cause” means, for a Participant, the Participant's gross misconduct; breach of
any material term of any employment agreement with the Company or an Affiliate;
material violation of the Company's or an Affiliate's code of conduct; willful
breach, habitual neglect or wanton disregard of his duties; or conviction of any
criminal act.

(f)
“Change of Control” means the occurrence of any of the following events,
provided that such event constitutes a change in ownership or control under
Section 409A of the Code:

(1)
The acquisition by any individual, entity or group (within the meaning of Treas.
Reg. § 1.409A-3(i)(5)(v)(B)) of stock of the Company that, together with all
other stock held by such individual, entity or group, constitutes more than 50%
of either: (A) the then-outstanding shares of common stock of the Company or
(B) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally on the election of members of the Board;
provided, however, that the following transactions shall not constitute a Change
of Control under this paragraph (1): (x) any acquisition directly from the
Company (excluding an acquisition by virtue of the exercise of a conversion
privilege), (y) any acquisition by the Company, and (z) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or an Affiliate;

(2)
The individuals who constitute the Board are replaced during any 12-month period
by new Board members whose appointment or nomination was not endorsed by a
majority of the individuals who were members of the Board immediately before
such 12-month period; or

(3)
The sale or other disposition of substantially all of the assets of the Company.

(g)
“Code” means the Internal Revenue Code of 1986, as amended.

(h)
“Company” means Avnet, Inc., a New York corporation, and any successor thereto.


Avnet Restoration Plan
 
2013 Restatement
Page 2




--------------------------------------------------------------------------------




(i)
“Eligible Employee” means an individual who (1) is an “eligible employee” under
the Avnet Pension Plan and (2) is part of a select group of management and
highly compensated employees who are designated by the Plan Committee as
eligible to accrue benefits under the Plan.

(j)
“Employer” means the Company and any Affiliate that has adopted the Avnet
Pension Plan.

(k)
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

(l)
“Interest Credit” means the interest credited to a Participant's Restoration
Account for a Plan Year, as described in Section 4.01(b).

(m)
“Interest Crediting Rate” means, for any Plan Year, the annual interest
crediting percentage for such Plan Year for Post-2010 Balances under the Avnet
Pension Plan. (As of January 1, 2012, the Interest Crediting Rate is 4% per
year.)

(n)
“Participant” means an individual who has commenced, and not ceased,
participation in the Plan in accordance with Section 3.01.

(o)
“Payment Date” means, for a Participant, the date as of which the Participant's
benefit under the Plan is scheduled to be paid, as prescribed by Section 4.02.
For a Participant who is also a participant in the SERP, the Payment Date shall
be the “payment calculation date” determined under the SERP.

(p)
“Plan” means this Avnet Restoration Plan, as set forth herein and amended from
time to time.

(q)
“Plan Committee” means the committee responsible for administering the Plan, as
described in Section 5.01.

(r)
“Plan Year” means the plan year under the Avnet Pension Plan.

(s)
“Qualified Plan Limits” means the limits on benefits that may accrue or be paid
under a tax-qualified defined benefit plan pursuant to Section 401(a)(17) of the
Code and Section 415 of the Code.

(t)
“Restoration Account” means, for each Participant, the book-entry account
described in Section 4.01. The establishment of a Restoration Account shall not
result in assets being set aside for the benefit of any individual. Immediately
after the Participant's Payment Date, the balance of his Restoration Account
shall be zero.

(u)
“Restoration Contribution Credit” means the amount contributed to a
Participant's Restoration Account each Plan Year as described in Section
4.01(a).

(v)
“Separation from Service” means the date of an individual's “separation from
service” (within the meaning of Section 409A(a)(2)(A)(i) of the Code) with the
Employer and its Affiliates, as determined by the Company in accordance with
Treas. Reg. § 1.409A-1(h)(1). For purposes of the Plan:

(1)
An individual who is on a leave of absence (with the expectation that he will
return) and does not have a statutory or contractual right to reemployment shall
be deemed to have had


Avnet Restoration Plan
 
2013 Restatement
Page 3




--------------------------------------------------------------------------------




a Separation from Service on the first date that is more than six months after
the commencement of such leave of absence. However, if the leave of absence is
due to any medically determinable physical or mental impairment that can be
expected to last for a continuous period of six months or more, and such
impairment causes the individual to be unable to perform the duties of his
position of employment or any substantially similar position of employment, the
preceding sentence shall be deemed to refer to a 29-month period rather than to
a six-month period; and
(2)
A sale of assets to an unrelated buyer that results in an individual working for
the buyer or one of its affiliates shall constitute a Separation from Service
for such individual unless the Company, with the buyer's written consent,
provides otherwise in writing before the closing of such sale.

(w)
“SERP” means the Avnet Supplemental Executive Officers' Retirement Plan, as in
effect and amended from time to time.

(x)
“Trust” means a grantor trust established pursuant to a trust agreement or other
written instrument that (a) states that the assets of such trust are subject to
claims of creditors of the Company in the event of its bankruptcy or insolvency,
(b) states that such trust shall be irrevocable until all claims for benefits
under the plans, programs, agreements, and other arrangements covered by such
trust have been satisfied, and (c) complies with the applicable provisions of
Section 409A of the Code.

Rules of Construction
(a)
Gender and Number. Words used in the masculine gender shall be deemed to refer
to females as well as males. Unless otherwise expressly provided, words used in
the singular form shall include the plural form, where appropriate, and vice
versa.

(b)
Include. The words “include” and “including” shall mean including, but not
limited to.

(c)
Statutes and Regulations. Each reference to a statute or regulation or to a
statutory or regulatory provision shall refer to that provision (or to a
successor provision of similar import) as currently in effect, as amended, or as
reenacted, and to any regulations and other formal guidance of general
applicability issued thereunder.

(d)
Laws. Each reference to a law shall include any statute, regulation, rule, court
case, or other requirement established by an exchange or a governmental
authority or agency, and applicable law shall include any tax law that imposes
requirements in order to avoid adverse tax consequences.

(e)
Headings. Headings at the beginning of articles and sections hereof are for
convenience of reference, shall not be considered a part of the text of the
Plan, and shall not influence its construction.

(f)
Context. The provisions of the Plan shall be construed as a whole in such manner
as to carry out the provisions and purpose thereof, and shall not be construed
separately without relation to the context.

(g)
Timing of Payments.


Avnet Restoration Plan
 
2013 Restatement
Page 4




--------------------------------------------------------------------------------




(1)
The phrase “as soon as practicable after” or any similar phrase shall mean the
earliest administratively practicable date after the relevant date or event;
provided that, in accordance with Treas. Reg. § 1.409A-3(b), such date shall be
no later than the later of (i) the last day of the calendar year in which the
relevant date or event occurs or (ii) the 90th day following the occurrence of
the relevant date or event.

(2)
To the extent that any payment under the Plan may be made within a specified
number of days, or as soon as practicable, on or after any date or the
occurrence of any date or event, the date of payment shall be determined by the
Company or the Plan Committee in its sole discretion, and not by any
Participant, Beneficiary, or other individual.






Avnet Restoration Plan
 
2013 Restatement
Page 5




--------------------------------------------------------------------------------






Article 3
Eligibility, Participation, and Vesting
    


Eligibility and Participation
(a)
Eligibility to participate in the Plan shall be limited to a select group of
management and highly compensated employees who are identified and classified by
the Plan Committee as Eligible Employees.

(b)
An individual who is designated as an Eligible Employee shall enter the Plan as
of the date determined by the Plan Committee; provided that such date shall be
no earlier than the later of (1) January 1, 2012, or (2) the Participant's
most-recent entry date under the Avnet Pension Plan. The entry date for each
Participant shall be as reflected in the Plan's records, unless the Plan
Committee or the Board determines that such records reflect an administrative
error.

(c)
If a Participant is entitled to benefits under both this Plan and the SERP, his
benefit under the SERP (whether a retirement benefit, disability benefit, or
death benefit) shall be offset by his benefit under this Plan. Such offset shall
be determined in accordance with the terms of the SERP.

(d)
An individual who becomes a Participant shall continue to be a Participant until
all benefits payable under the Plan to him and his Beneficiaries have been paid
in full. If a Participant's Separation from Service occurs before his benefit
under the Plan has become vested, he shall cease to be a Participant upon such
Separation from Service.

Vesting
(a)
No benefit shall be payable under the Plan unless it has become vested under
this Section 3.02 or Section 7.02 (relating to termination of the Plan).

(b)
Except as provided in subsection (c), below, or Section 7.02 (relating to
termination of the Plan), a Participant shall be vested in his benefit under the
Plan only if his Retirement Income under the Avnet Pension Plan is vested. If
the Participant is not vested at the time of his Separation from Service, his
Restoration Account shall be forfeited.

(c)
If a Participant's employment with the Company and Affiliates is terminated
involuntarily and without Cause within two years after a Change of Control, his
benefit under the Plan shall be vested.


Avnet Restoration Plan
 
2013 Restatement
Page 6




--------------------------------------------------------------------------------






Article 4
Amount and Payment of Benefits
    


Amount of Benefits
A Participant's benefit under the Plan is expressed as the balance of his
Restoration Account. Such balance shall equal the sum of the Participant's
accumulated Restoration Contribution Credits and Interest Credits, as described
in this Section 4.01.
(a)
Restoration Contribution Credits. A Restoration Contribution Credit shall be
added to each Eligible Employee's Restoration Account for each Plan Year in
which the Eligible Employee is both an Eligible Employee and a Participant in
the Plan. Such Restoration Contribution Credit shall be added as of the same
time as the Contribution Credit for such Plan Year is added to the Eligible
Employee's Cash Balance Account under the Avnet Pension Plan, and shall be equal
to the excess, if any, of--

(1)
The Contribution Credit that would be added to the Eligible Employee's Cash
Balance Account under the Avnet Pension Plan for such Plan Year if not for the
Qualified Plan Limits, less

(2)
The actual Contribution Credit added to the Eligible Employee's Cash Balance
Account under the Avnet Pension Plan for such Plan Year.

(b)
Interest Credits.

(1)
For each Plan Year that ends before a Participant's Payment Date, an Interest
Credit shall be added to his Restoration Account as of the last day of such Plan
Year. Such Interest Credit shall be equal to the Interest Crediting Rate for
such Plan Year times the balance of the Participant's Restoration Account as of
the first day of such Plan Year.

(2)
For the Plan Year in which the Participant's Payment Date occurs, an Interest
Credit shall be added to his Restoration Account immediately before his Payment
Date. Such Interest Credit shall be equal to the amount described in paragraph
(1), above, multiplied by a fraction, the numerator of which is the number of
full calendar months elapsed during such Plan Year before the Participant's
Payment Date and the denominator of which is 12.



Form and Time of Payment
A Participant's vested benefit under the Plan (if any) shall be paid as follows:
(a)
Except as required by subsection (b), below (relating to participants in the
SERP), such Participant's vested benefit shall be paid in a lump sum on the
later of--

(1)
The first business day of the seventh calendar month that begins after the
Participant's Separation from Service, or

(2)
The first business day of the first calendar month that starts after the
Participant's 55th birthday.


Avnet Restoration Plan
 
2013 Restatement
Page 7




--------------------------------------------------------------------------------




(b)
If the Participant is also a participant in the SERP, his vested benefit under
the Plan shall be paid at the time and in the form prescribed by the SERP.
Except as otherwise provided by the SERP in the case of disability (and subject
to Section 4.04 (Death Benefits)), such vested benefit shall be paid as follows:

(1)
The balance of the Participant's Restoration Account shall be converted to an
actuarially equivalent series of 120 equal monthly installments, payable over 10
years, commencing as of the Participant's “payment calculation date” under the
SERP. The amount of such monthly installments shall be calculated using the
“present value interest factor” prescribed by the SERP as of the “payment
calculation date” under the SERP.

(2)
The Participant shall receive 24 monthly payments, each equal to the monthly
amount calculated under paragraph (1), above, commencing at the time prescribed
by the SERP. The six-month delay rule required by Section 409A of the Code shall
be administered in the same manner as prescribed by the SERP: each monthly
installment that is required to be delayed shall be paid at the time prescribed
by the SERP, with interest to the extent prescribed by the SERP.

(3)
On the date prescribed by the SERP, the present value of the remaining 96
payments shall be paid in a lump sum. Such present value shall be calculated in
the manner prescribed by the SERP, using the same interest factor as is used for
the calculation described in paragraph (1), above. (To the extent that the SERP
requires payment in the form of 120 monthly installments, the benefit under this
Plan shall also be paid in 120 monthly installments, and each installment shall
be equal to the amount required by paragraph (1), above.)



Rehired Employees
The time of payment of benefits to any Participant who has had a Separation from
Service shall not be affected in any way by a subsequent rehire. For example, if
a Participant has a bona fide Separation from Service and is subsequently
rehired, the vested benefit (if any) that accrued before such rehire shall be
paid at the time and in the form prescribed by Section 4.02, above, without
regard to the Participant's rehire.
Death Benefits
(a)
If a Participant dies before his Payment Date, the only benefit payable under
the Plan shall be a lump-sum payment to the Participant's Beneficiary. Such
payment shall be equal to the vested balance, if any, of the Participant's
Restoration Account and, subject to subsection (b), below, shall be made within
90 days after the Participant's death.

(b)
If a Participant is also a participant in the SERP, and such Participant dies
after his Separation from Service and before the last payment required by
Section 4.02(b) is made, the payments required by Section 4.02(b) (or, if such
payments have already started, any remaining payments) shall be paid to his
Beneficiary at the time and in the form prescribed by the SERP.


Avnet Restoration Plan
 
Table of Contents
2013 Restatement
 
 Page 8 

--------------------------------------------------------------------------------






Article 5
Plan Administration
    


Plan Administrator
The Plan shall be administered by the Plan Committee, which shall be the
Committee that is responsible for administering the Avnet Pension Plan (as
prescribed by the Avnet Pension Plan) or its designee.
Authority, Powers, and Responsibilities of Plan Committee
(a)
The Plan Committee shall have the same authority, powers, and responsibilities
with respect to the Plan as the Committee responsible for administering the
Avnet Pension Plan has with respect to the Avnet Pension Plan; provided,
however, that obligations imposed by Parts 2, 3, and 4 of Title I of ERISA
(including ERISA's fiduciary responsibilities) shall not apply with respect to
the Plan. For the avoidance of doubt, such authority, powers, and responsibility
include the power to construe and interpret the terms and provisions of the Plan
and to remedy or correct any ambiguities, omissions, or inconsistencies
contained therein. Any interpretation of the Plan and any decision on any matter
within the discretion of the Plan Committee that is made by the Plan Committee
in good faith shall be binding on all persons.

(b)
Any question with regard to the Plan Committee's authority, power, or
responsibilities shall be resolved in a manner consistent with the provisions of
the Avnet Pension Plan that set forth the authority and responsibilities of the
Committee responsible for administering the Avnet Pension Plan (subject to this
Plan's exemption from the requirements of Parts 2, 3, and 4 of Title I of
ERISA). Such provisions are incorporated into the Plan by reference.

(c)
The Company and Affiliates shall indemnify the Plan Committee against any and
all liabilities, settlements, judgments, losses, costs, and expenses (including
reasonable legal fees and expenses) of whatever kind and nature that may be
imposed on, incurred by, or asserted against the Plan Committee by reason of the
performance or nonperformance of the Plan administration function if such action
or inaction did not constitute gross negligence or willful misconduct. The
foregoing right of indemnification shall be in addition to other rights of the
Plan Committee by law or by reason of insurance coverage of any kind, but shall
not provide for duplication. The Company may, at its own expense, settle any
claim asserted or proceeding brought against the Plan Committee or any of its
members when the Company determines that settlement appears to be in the best
interests of the Company.



Claims, Appeals, and Litigation
(a)
Claims and Appeals Procedures.

Claims and appeals related to participation or benefits under the Plan shall be
filed and resolved in accordance with the procedures that apply for claims and
appeals under the Avnet Pension Plan. Such procedures are referred to herein
collectively as the “claims procedure.”
(b)
Litigation.

(1)
No Applicable Claim (as defined in subsection (2), below) may be filed in any
court or in any other forum until the claimant has exhausted the claims
procedure referenced in Section 5.03(a). Any Applicable Claim shall be filed in
a court described in subsection (3),


Avnet Restoration Plan
 
2013 Restatement
Page 9




--------------------------------------------------------------------------------




below, within the Applicable Limitations Period prescribed by subsections (4)
and (5), below. No Applicable Claim may be filed after such Applicable
Limitations Period.
(2)
An “Applicable Claim” is:

(A)
A claim or action to recover benefits allegedly due under the provisions of the
Plan or by reason of any law;

(B)
A claim or action to clarify rights to future benefits under the terms of the
Plan;

(C)
A claim or action to enforce rights under the Plan; or

(D)
Any other claim or action brought by a person who is, seeks to be, or is a
successor to a current or former (I) employee (within the meaning of Section
3(6) of ERISA) of an Employer or an Affiliate, (II) participant (within the
meaning of Section 3(7) of ERISA), or (III) beneficiary (within the meaning of
Section 3(8) of ERISA) that-

(i)
Relates to the Plan; and

(ii)
Seeks a remedy, ruling, or judgment of any kind against an Employer, the Plan
Committee, the Plan, the trustee, or any other individual or entity involved
with administering or providing services to the Plan.

(3)
A court described in this subsection (3) shall be one of the following courts:

(A)
The United States District Court for the district in which the Plan is
principally administered;

(B)
In the case of an action brought by an individual plaintiff, the United States
District Court for the district in which such plaintiff resides; or

(C)
In the case of an action brought by more than one plaintiff, the United States
District Court for the district in which the largest number of plaintiffs (or in
the case of a putative class action, the United States District Court for the
district in which the largest number of putative class members) resides or is
reasonably believed to reside.

If any Applicable Claim is filed in a court other than a court described in this
subsection (3), the Plan, any Plan affiliates, and all alleged Plan Participants
and Beneficiaries shall take all necessary steps to have the action removed to,
transferred to, or refiled in a court described in this subsection (3).
(4)
The “Applicable Limitations Period” for any Applicable Claim shall begin on the
following date (the “Limitations Start Date”):

(A)
In the case of an Applicable Claim to recover benefits allegedly due to the
claimant from the Plan or to clarify the claimant's rights to future benefits
from the Plan, the earliest of (i) the date the first benefit payment was
actually made, (ii) the date the first benefit payment was allegedly due, or
(iii) the date an Employer, the Plan


Avnet Restoration Plan
 
Table of Contents
2013 Restatement
 
 Page 10 

--------------------------------------------------------------------------------




Committee, or the Plan first repudiated the alleged obligation to provide such
benefits. A repudiation described in clause (iii) may be made in the form of a
direct communication to the Participant or claimant (e.g., denial of a claim
under the administrative review referenced in Section 5.03(a)) or a more general
oral or written communication related to benefits payable under the Plan (for
example, summary of the Plan or provisions thereof, a benefit statement, or an
agreement or offer letter); or
(B)
In the case of any other Applicable Claim, the earliest date on which the
claimant knew or should have known of the material facts on which such claim or
action is based, regardless of whether the claimant was aware of the legal
theory underlying the Applicable Claim.

(5)
The Applicable Limitations Period for any Applicable Claim shall end on the
second anniversary of the Limitations Start Date for such Applicable Claim;
provided, however, that-

(A)
If a request for administrative review pursuant to Section 5.03(a) is pending
when the Applicable Limitations Period expires, the deadline for filing such
Applicable Claim shall be extended to the date that is 60 calendar days after
the final denial (including a deemed denial) of such claim on administrative
review; and

(B)
If paragraph (4)(B), above, applies, the Applicable Limitations Period shall end
no later than six years after (i) the date of the last action on which such
claim or action is based or (ii) in the case of an omission, the latest date on
which such omission could have been cured, without regard to whether the
claimant knew or should have known the material facts on which the claim or
action is based.

(6)
The Applicable Limitations Period described in this Section 5.03(b) replaces and
supersedes any limitations period that otherwise might be deemed applicable
under state or federal law in the absence of this Section 5.03(b). A claim or
action filed after the expiration of the Applicable Limitations Period shall be
deemed time-barred; provided, however, that the Plan Committee shall have
discretion to extend the Applicable Limitations Period upon a showing of
exceptional circumstances that, in the opinion of the Plan Committee, provide
good cause for an extension. The exercise of this discretion is committed solely
to the Plan Committee, and is not subject to review.

(7)
In the event of any Applicable Claim brought by or on behalf of two or more
claimants, the requirements of this Section 5.03(b) shall apply separately with
respect to each claimant.






Avnet Restoration Plan
 
Table of Contents
2013 Restatement
 
 Page 11 

--------------------------------------------------------------------------------




Article 6
Payment Rules
    


Funding and Obligation to Pay
(a)
All benefits under the Plan shall be paid by the Company; provided that the
Company may cause benefits to be paid by an Employer or a Trust. If a
Participant also participates in the SERP and the offset required by the SERP
for benefits payable under this Plan results in the net benefit payable under
the SERP being less than the proceeds of any insurance policy under the SERP
that are payable to the Participant or his beneficiary, the excess of such
insurance proceeds over the net benefit payable under the SERP shall be applied
toward payment of the Participant's benefit (or, if applicable, the death
benefit payable on behalf of the Participant) under this Plan.

(b)
In the event that a Change of Control occurs or is imminent, the Company shall
contribute, or cause to be contributed, to a Trust, cash, marketable securities,
or insurance policies in an amount equal to the sum of the balances of all
Restoration Accounts under the Plan as of the date of the Change of Control
(whether or not vested).

No Assignment or Alienation
(a)
Except as provided in this Section 6.02(a), no benefit payable under this Plan
shall be assigned or alienated.

(1)
Benefits may be assigned pursuant to a domestic relations order that the Plan
Committee determines satisfies the qualification requirements of Section 414(p)
of the Code; provided, however, that unless the Plan Committee determines
otherwise, a domestic relations order shall be qualified only if (i) a qualified
domestic relations order also applies to the applicable Participant's benefit
under the Avnet Pension Plan, and (ii) the domestic relations order for this
Plan is consistent with the corresponding qualified domestic relations order for
the Avnet Pension Plan.

(2)
The Company and each Employer may reduce benefits under the Plan to the extent
that they determine is necessary or appropriate to recover a debt owed by the
Participant or Beneficiary to the Company or an Affiliate, or to remedy any
injury caused by the Participant or Beneficiary to the Company or an Affiliate.
Any offset shall be applied in accordance with the applicable requirements of
Section 409A of the Code.

(b)
A Beneficiary who is entitled to receive a benefit under the Plan may disclaim
his right to such benefit by filing a disclaimer that satisfies the requirements
to be a “qualified disclaimer” under Section 2518 of the Code no later than nine
months after the death of the Participant. If the Plan Committee receives a
qualified disclaimer (as defined in Section 2518 of the Code) from any
Beneficiary, the Participant's Beneficiary under the Plan shall be determined as
if the disclaiming Beneficiary had predeceased the Participant.

Withholding
All amounts payable under this Plan are subject to withholding for all federal,
state, and local taxes, and all other amounts relating to tax or other payroll
deductions, as the Company may reasonably determine should be withheld.
Regardless of the amount withheld, the Participant shall be solely responsible
for

Avnet Restoration Plan
 
2013 Restatement
Page 12




--------------------------------------------------------------------------------




paying all required taxes (other than the employer's share of employment taxes)
on all payments and other compensation (including imputed compensation) and
benefits provided under this Plan.
Payment Satisfies Claims
Any payment to a Participant or the Participant's Beneficiary in accordance with
the provisions of the Plan shall be, to the extent thereof, in full satisfaction
of all claims against the Plan Committee, the Company, the Employer, and the
Affiliates (including, in each case, claims unrelated to this Plan). As a
condition precedent to any payment, the Plan Committee may require the recipient
to execute a receipt and release to such effect.
Payment to Minors and Incompetents
If any person is a minor or unable to care for his affairs because of illness or
accident, unless a duly qualified guardian or other legal representative has
been appointed, any payment due under the Plan to that person may be paid, for
the benefit of such person, to his spouse, parent, brother, sister, or other
person deemed by the Plan Committee to have incurred expenses for such person.
Such payment, to the extent thereof, shall discharge all liability for such
payment under the Plan.
Doubt as to Identity or Whereabouts
(a)
If, after reasonable efforts, the Plan Committee is unable to determine the
whereabouts of any person entitled to payment hereunder, the required payment to
such person shall be deemed made at the Payment Date, and the Plan Committee
shall take (or cause to be taken) all steps that it determines to be reasonably
appropriate to avoid a violation of Section 409A of the Code (e.g., withholding
income taxes at the time of each deemed payment, and depositing the amount
withheld with the Internal Revenue Service). For purposes of the preceding
sentence, notice by registered mail sent to such person's most recent address
(as reflected in the Plan records) shall be deemed to constitute reasonable
efforts to locate such person. Subject to the requirements of Section 409A of
the Code, if such person subsequently makes a proper claim to the Company for
such sum, the Company may in its discretion pay to such person the net amount
(after withholding) of the deemed payment described in this Section 6.06.

(b)
If a payment is made to a Participant or Beneficiary as provided under the Plan,
the payment is not returned as being undeliverable, and the check on which the
payment is made is not presented for payment before the check expires, then the
amount of the check may be forfeited. However, if such Participant or
Beneficiary subsequently makes a proper claim for the amount of the uncashed
benefit check, the Company may in its discretion issue a replacement check (net
of withholding).



Discretion to Accelerate Payment
The Plan Committee shall have discretion to accelerate payments of benefits
under the Plan to the extent (and only to the extent) permitted by Treas. Reg.
§ 1.409A-3(j)(4).


Overpayments
If any overpayment of benefits is made under the Plan, the recipient of the
overpayment shall be required to return the overpaid amount plus reasonable
interest. To the extent that the Company is unable to recover the overpayment,
any future benefit payments shall be reduced until the overpayment and
reasonable interest are recovered; provided that any offset shall be applied in
accordance with the applicable requirements of Section 409A of the Code. The
foregoing remedy is not intended to be exclusive.





Avnet Restoration Plan
 
Table of Contents
2013 Restatement
 
 Page 13 

--------------------------------------------------------------------------------






Article 7
Amendment and Termination
    


Amendment and Termination
(a)
The Company may amend, modify, suspend, or terminate the Plan in whole or in
part by resolution of the Board. Any such resolution may designate authority to
the Plan Committee or an officer of the Company to adopt amendments that are
consistent with the Board's resolution. Except to the extent required by law or
to effectuate the intent that this Plan not provide benefits other than as
required to restore amounts that cannot accrue under the Avnet Pension Plan by
reason of the Qualified Plan Limits, no amendment, modification, suspension, or
termination shall have any retroactive effect to reduce the balance of a
Participant's Restoration Account.

(b)
The Plan Committee is authorized to adopt any amendment that it determines is
necessary or appropriate to comply with an applicable law or to improve
administration of the Plan; provided that no such amendment shall cause a
material increase in the Company's cost of providing benefits under the Plan.

Vesting and Payment Upon Termination
If the Plan is terminated, the Plan benefit of each Participant who is employed
by the Company or an Affiliate on the termination date shall be fully vested.
The Plan Committee shall have discretion to liquidate all remaining benefits in
accordance with the applicable provisions of Treas. Reg. § 1.409A-3(j)(4)(ix).

Avnet Restoration Plan
 
2013 Restatement
Page 14




--------------------------------------------------------------------------------






Article 8
Miscellaneous
    


Plan Not a Contract of Employment
The Plan does not constitute a contract of employment and participation in the
Plan does not give any Participant the right to be retained in the employ of, or
in a particular position with, an Employer or Affiliate or a right or claim to
any benefit under the Plan, except to the extent such right or claim has accrued
and is nonforfeitable under the terms of the Plan.
Governing Law
This Plan shall be construed, governed, and administered in accordance with the
laws of the State of Arizona, without regard to its conflict of law provisions
and except to the extent that its laws are preempted by the laws of the United
States of America.    
Section 409A of the Internal Revenue Code
(a)
Intent to Comply With Section 409A. This Plan shall be construed and interpreted
consistent with the intent to comply with the requirements of Section 409A of
the Code such that there are no adverse tax consequences, interest, or penalties
as a result of any amount paid or payable under this Plan. Any ambiguity or
inconsistency in the provisions of this Plan shall be resolved consistent with
such intent.

(b)
No Liability. The Company makes no representation or warranty regarding the
Plan's compliance with the requirements of Section 409A of the Code, either in
form or in operation. None of the Company, its Affiliates, or any of its
representatives, agents, or advisers shall be responsible for any tax imposed on
any individual under Section 409A of the Code or any other tax law in connection
with benefits accrued or payable under the Plan.

Severability
If any provision of this Plan is held to be invalid or unenforceable by a court
of competent jurisdiction, such holding shall not impact the validity or
enforceability of the remaining provisions of the Plan; provided, however, that
if the Plan's status as an unfunded plan maintained for a select group of
management or highly compensated employees is invalidated, the entire Plan shall
be invalidated.
Successors
The terms and conditions of the Plan and any Trust shall be binding on the
Employers and their successors and assigns.
Complete Statement of Plan
This instrument contains a document is a complete statement of the terms of the
Plan and may be modified, suspended, revoked, or terminated only as provided in
Article 7. An individual's right to any benefit under the Plan shall be
determined in accordance with the terms of this instrument, as amended (and not
any other document, arrangement, or understanding); provided, however, that this
instrument shall be applied and interpreted without regard to any scrivener's
error (as described in the next following sentence) in this instrument or any
other document of the Plan. The determination of whether a scrivener's error has
occurred shall be made by the General Counsel of the Company in the exercise of
his best judgment and sole discretion, based on his understanding of the intent
of the Company as the settlor of the Plan, and taking into account such
evidence, written or oral, as he deems appropriate or helpful. The

Avnet Restoration Plan
 
2013 Restatement
Page 15




--------------------------------------------------------------------------------




General Counsel of the Company is authorized to correct any scrivener's error
that he discovers in this instrument or in any other document of the Plan. No
person other than the Board, the Plan Committee, or a person to whom the Plan
Committee has delegated interpretive authority shall have any authority to
interpret this instrument or any other document of the Plan.
Privilege
The Company, Board, and Plan Committee may engage attorneys, accountants,
actuaries, consultants, and other service providers to advise them on issues
related to the Plan and their responsibilities hereunder. When they do so, the
adviser's client is the Company, Board, or Plan Committee, as applicable, and
not any Eligible Employee, Participant, or Beneficiary. The Company, Board, and
Plan Committee shall be entitled to preserve the attorney-client privilege and
any other privilege accorded to communications with a service provider, and all
other rights to maintain confidentiality, to the full extent permitted by law.
No Eligible Employee, Participant, or Beneficiary shall be permitted to review
any communication between the Company, Board, or Plan Committee (including any
of their representatives, agents or delegates) and any of their attorneys or
other service providers with respect to whom a privilege applies, unless
mandated by a court order.







Avnet Restoration Plan
 
2013 Restatement
Page 16


